TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED DECEMBER 1, 2015



                                      NO. 03-15-00309-CV


           The United Healthcare Choice Plus Plan for City of Austin Employees
                           and The City of Austin, Appellants

                                                 v.

                                   Charles Lesniak, Appellee




           APPEAL FROM 419TH DISTRICT COURT OF TRAVIS COUNTY
            BEFORE JUSTICES PURYEAR, GOODWIN, AND BOURLAND
          REVERSED AND RENDERED -- OPINION BY JUSTICE PURYEAR




This is an appeal from the interlocutory order signed by the trial court on April 29, 2015. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the trial court’s order. Therefore, the Court reverses the trial court’s interlocutory order denying

appellants’ plea to the jurisdiction and renders judgment dismissing appellee’s claims for lack of

jurisdiction. Appellee shall pay all costs relating to this appeal, both in this Court and the court

below.